Upon consideration of the petition filed by Defendant on the 5th of October 2015 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Davie County:
*76"Denied by order of the Court in conference, this the 9th of October 2015."
Upon consideration of the application filed by Defendant on the 5th of October 2015 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Davie County:
"Denied by order of the Court in conference, this the 9th of October 2015."